Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
The amendment filed on 12/14/2021 has been entered. Claims 1-3, 6-8 and 12-19 are currently pending. Claims 1, 3 and 19 are amended.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 6, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20160033715A1 in view of Hosoki US 20160381317.
Regarding claim 1, Lee teaches a display device (200; [0190]-[0192]), comprising: a backlight module (230) comprising a plurality of light emitting units (110i; see fig. 12); and a display module (200; [0190]-[0192]) disposed on the backlight module (100i) and comprising a plurality of pixels ([0198]-[0199]).
However, Lee does not explicitly disclose  the backlight module further comprises a base plate and at least one controller, the plurality of light emitting units are disposed on a first surface of the base plate,  the at least one controller is disposed on a second surface of the base plate opposite to the first surface,  and at least one of the plurality of light emitting units is electrically connected to the at least one controller by a conductive line through a via hole penetrating through the base plate.
Hosoki teaches in fig 10 and 11 the backlight module (12) further comprises a base plate (115) and at least one controller (134) , the plurality of light emitting units (124b) are disposed on a first surface (top in fig 10) of the base plate (115), the at least one controller (134)  is disposed on a second surface ( under surface of Fig 11) of the base plate opposite to the first surface, and at least one of the plurality of light emitting units (124b) is electrically connected to the at least one controller  (134) by a conductive line (CN1 and CN2)  through a via hole (115D) penetrating through the base plate (115A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting unit of Lee with the of light emitting units is electrically connected to the at least one controller configuration as taught by Hosoki for the purpose of make a display device thinner while ensuring a high degree of brightness and heat-dissipating characteristics. [0008]
Regarding claim 6, Lee and Hosoki teach the display device of claim 1, Lee further teaches wherein the backlight module (100i) further comprises a protecting layer (135i) covering at least two of the plurality of light emitting units (110i) (see fig. 12).
Regarding claim 8, Lee and  Hosoki teach the display device of claim 6, Lee further teaches in fig 15  wherein the backlight module (230) further comprises an optical film (238) and a plurality of pins (frame perpendicular support pieces, either side), the optical film (238) is disposed on the plurality of light emitting units (110i), and the plurality of pins(frame perpendicular support pieces, either side) are disposed between the protecting layer (135) and the optical film (238) (see figs 12 and 15).
Regarding claim 19, Lee teaches a display device (200; [0190]-[0192]), comprising: a backlight module (100i) comprising a plurality of light emitting units (110i; see fig. 12) and an optical film (238)  disposed on the plurality of light emitting units (110i);
However, Lee does not explicitly disclose  the backlight module further comprises a base plate and at least one controller, the plurality of light emitting units are disposed on a first surface of the base plate,  the at least one controller is disposed on a second surface of the base plate opposite to the first surface,  and at least one of the plurality of light emitting units is electrically connected to the at least one controller by a conductive line through a via hole penetrating through the base plate.
Hosoki teaches in fig 10 and 11 the backlight module (12) further comprises a base plate (115) and at least one controller (134) , the plurality of light emitting units (124b) are disposed on a first surface (top in fig 10) of the base plate (115), the at least one controller (134)  is disposed on a second surface ( under surface of Fig 11) of the base plate opposite to the first surface, and at least one of the plurality of light emitting units (124b) is electrically connected to the at least one controller  (134) by a conductive line (CN1 and CN2)  through a via hole (115D) penetrating through the base plate (115A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting unit of Lee with the of light emitting units is electrically connected to the at least one controller configuration as taught by Hosoki for the purpose of make a display device thinner while ensuring a high degree of brightness and heat-dissipating characteristics. [0008]

Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US20160033715A1 in view of  Hosoki US 20160381317 in view of Zhao US20140168949A1.
Regarding claim 2, Lee and Hosoki teach the display device of claim 1, Lee further teaches wherein the backlight module (100) further comprises an optical film (234) disposed on the plurality of light emitting units (110i) ([0214]; see fig. 14).
However, Lee and Hosoki do not explicitly teach a distance between the optical film and one of the pluralities of light emitting units is defined as a third distance, and a thickness of one of the plurality of light emitting units is defined as a first thickness, wherein a ratio of the third distance to the first thickness is ranged from 1.5 to 75.
Zhao teaches a distance between the optical film and one of the plurality of light emitting units is defined as a third distance, and a thickness of one of the plurality of light emitting units is defined as a first thickness, wherein a ratio of the third distance to the first thickness is ranged from 1.5 to 75 ([0003]) for the purposes of providing a uniform brightness on the display screens ([0003]).
Here, Zhao discloses the claim invention except for the ratio of distance and thickness is ranged from 1.5 to 75. It would have been obvious to one having ordinary skill in the art at the time the invention to mix the light rays emitted from the LED to the display screen and mix the distance presented between the LED lamps and the optical film to provide uniform brightness on the displays screen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). As such determine the ration of distance and thickness to a ratio of 1.5 to 75, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art and would involving routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee and Hosoki with the configuration of the optical film and light emitting units of Zhao for the purposes of providing a uniform brightness on the display screens ([0003]).
Regarding claim 3, Lee, Hosoki and Zhao teach the display device of claim 2, Lee further teaches wherein the backlight module (100i; see fig. 12) further comprises a base plate (120i, 132) and a supporting structure (133, 150i), the plurality of light emitting units (110i) are disposed on the base plate (120i, 132), the supporting structure (133, 150i) is disposed between the base plate (120i, 132) and the optical film (234), the supporting structure (133, 150i) forms a plurality of cavities (135i), and the plurality of light emitting units (110i) are disposed in the plurality of cavities (135i) correspondingly (see fig. 12).
Regarding claim 7, Lee and Hosoki teach the display device of claim 6, Lee further teaches wherein the backlight module (100) further comprises an optical film (234) disposed on the plurality of light emitting units (110i) ([0214]; see fig. 14).
However, Lee and Hosoki do not explicitly teach a distance between the optical film and one of the plurality of light emitting units is defined as a third distance, and a thickness of one of the plurality of light emitting units is defined as a first thickness, wherein a ratio of the third distance to the first thickness is ranged from 1.5 to 75.
Zhao teaches a distance between the optical film and one of the plurality of light emitting units is defined as a third distance, and a thickness of one of the plurality of light emitting units is defined as a first thickness, wherein a ratio of the third distance to the first thickness is ranged from 1.5 to 75 ([0003]) for the purposes of providing a uniform brightness on the display screens ([0003]).
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee and Hosoki with the configuration of the optical film and light emitting units of Zhao for the purposes of providing a uniform brightness on the display screens ([0003]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US20160033715A1 in view of  Hosoki US 20160381317  in view of Lee US 20180188606 A1.
Regarding claim 12, Lee and Hosoki teach the display device of claim 1, however do not teach wherein the backlight module further comprises a base plate and a plurality of thin film transistors, the plurality of thin film transistors are disposed between the plurality of light emitting units and the base plate, and at least one of the plurality of light emitting units is electrically connected to at least one of the plurality of thin film transistors.
Lee US 20180188606 teaches in fig 10 wherein the backlight module further comprises and a plurality of thin film transistors (t2), the plurality of thin film transistors (t2) are disposed between the plurality of light emitting units (350)  and the base plate, and at least one of the plurality of light emitting units (350)  is electrically connected to at least one of the plurality of thin film transistors (T2) for the purpose to provide an LCD device having a thin thickness ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device for the purpose to provide an LCD device having a thin thickness ([0008]).
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US20160033715A1 in view of Hosoki US 20160381317 in view of Song US20180210282A1.
Regarding claim 13, Lee and Hosoki teach the display device of claim 1, however does not explicitly teach wherein the display device comprises a first light converting layer disposed on the plurality of light emitting units, and the display module comprises: a first polarizer disposed on the backlight module; a second polarizer disposed on the first polarizer; and a liquid crystal layer disposed between the first polarizer and the second polarizer.
Song teaches in fig 9 wherein the display device comprises a first light converting layer (330g) disposed on the plurality of light emitting units (500), and the display module comprises: a first polarizer (12) disposed on the backlight module (500); a second polarizer (22) disposed on the first polarizer (12); and a liquid crystal layer (3) disposed between the first polarizer (12) and the second polarizer (22) for the purpose of reducing or effectively preventing a contrast ratio deterioration by external light reflection and for improving color reproducibility ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lee and Hosoki with the configuration of the display module of Song for the purpose of reducing or effectively preventing a contrast ratio deterioration by external light reflection and for improving color reproducibility ([0004]).
Regarding claim 14, Lee, Hosoki, and Song teach the display device of claim 13, Song further teaches wherein one of the first polarizer (12) and the second polarizer (22) is disposed between the first light converting layer (330) and the liquid crystal layer (3).
Regarding claim 15, Lee, Hosoki, and Song teach the display device of claim 14, Song further teaches wherein the first light converting (310) layer comprises a plurality of quantum dots ([0063]).
Regarding claim 16, Lee, Hosoki, and Song teach the display device of claim 13, Song further teaches wherein the first light converting layer (330) is disposed between the liquid crystal layer and one of the first polarizer (12) and the second polarizer (22).
Regarding claim 17, Lee, Hosoki, and Song teach the display device of claim 16, Song further teaches wherein at least one of the plurality of light emitting units (500) comprises a second light converting layer, and the second light converting layer (330r) comprises a plurality of quantum dots (331r). 
Regarding claim 18, Lee, Hosoki, and Song teach the display device of claim 13, Song further teaches wherein the display device further comprises a transflective layer (322 as per fig 2), wherein the first light converting layer (330) is disposed between the transflective layer (322) and the plurality of light emitting units (500).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650.  The examiner can normally be reached on M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                                        

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871